Appeal by the defendant from a judgment of the County Court, Suffolk County (Farneti, J.), rendered August 18, 2003, convicting him of offering a false instrument for filing in the first degree and falsifying business records in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his conviction of offering a false instrument for filing in the first degree was not supported by legally sufficient evidence. To the extent that his contention is based on the assertions that the false MV-50 form was not a “written instrument” under Penal Law § 175.00 (3) and § 175.35 or that the People adduced insufficient proof to demonstrate that he filed the MV-50 form with the state, it is unpreserved for appellate review (see CPL 470.05 [2]; People v *855Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of offering a false instrument for filing in the first degree beyond a reasonable doubt.
In addition, the defendant contends that his conviction for falsifying business records in the first degree was not supported by legally sufficient evidence because the false MV-50 form did not constitute a “business record” under Penal Law §§ 175.10 and 175.00 (2). The defendant, however, failed to preserve this contention for appellate review (see CPL 470.05 [2]; People v Cooper, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, supra), we find that it was legally sufficient to establish the defendant’s guilt of falsifying business records in the first degree beyond a reasonable doubt.
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on both counts was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]). Schmidt, J.P., Adams, Santucci and Lifson, JJ., concur.